Mr. Justice Harris delivered the opinion of the court. 2. Insurance, § 684*-—when question of waiver of provision in policy is for jury. In an action of a life insurance policy containing a provision that if the insured was not in sound health when the policy was issued the liability of the company should be limited to a return of the premiums, held that where the evidence tended to show that defendant’s agent was notified that the insured was not in sound health, the court did not err in refusing to direct a verdict for defendant on the ground that the evidence did not show the defendant was not informed of the nature and kind of the ailment. 3. Appeal and error, § 1401*—conclusiveness of verdict. The Appellate Court will not disturb a verdict as against the manifest weight of the evidence unless it is apparent that the evidence, if standing, alone is insufficient to support a verdict or the verdict is contrary to the evidence. 4. Appeal and error, § 1408*—when verdict may be set aside. The Appellate Court is warranted in disturbing the verdict of a jury as against the manifest weight of the evidence when the evidence considered most favorably in support of the verdict is so unsatisfactory from its kind or character, or where something has been said or done during the trial that impresses the court that the verdict is without evidence to support it or is the result of passion or prejudice. 5. Appeal and error, § 1410*—grounds for disturbing verdict, The question of the number of witnesses, weight of evidence and credibility of the witnesses is not a sufficient ground to justify the court in disturbing a verdict. 6. Appeal and error, § 1561*—when refusal of requested instruction harmless. A party is not entitled to a repetition of the law in his instructions, and has no right to complain if the court selects from his instructions those regarded by his counsel as the least important so long as the law involved is given to the jury as asked by him. 7. Appeal and error, § 1733*—conclusiveness of decision on former appeal. A decision of the Appellate Court on a former appeal in passing on instructions given and the admissibility of certain evidence, held conclusive on a subsequent appeal where the cases were tried on the same issues with practically the same instructions and the evidence offered being the same. 8. Appeal and error, § 1514*—when improper remarles of counsel not prejudicial. Improper remarks of counsel held not reversible error where nothing was said which appealed to sympathy or prejudice or was even disrespectful, except that counsel had spoken when not spoken to and replied when no reply was necessary.